Citation Nr: 1612892	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  06-17 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to a rating in excess of 20 percent for gastritis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1980 to March 1981.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This case was previously before the Board in June 2010, when it was remanded for additional development, and February 2012, when the claim for a rating in excess of 10 percent for gastritis was denied.  The Veteran appealed the denial of his increased rating claim to the Court of Appeals for Veterans Claims (Court).   In September 2012, the Court granted a Joint Motion for Remand (JMR) filed by the parties, vacating the February 2012 decision and remanding the appeal.  The case returned to the Board and was remanded in March 2013 for further development.  When the case was once again before the Board in September 2014, an increased 20 percent rating was awarded to the service-connected gastritis throughout the claims period.  The Veteran appealed this decision to the Court, and in March 2015, the Court granted a JMR vacating the September 2014 Board decision to the extent it denied a rating higher than 20 percent for gastritis.  The case has now returned to the Board for further appellate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay in this case, but finds that a remand is again necessary to ensure compliance with VA's duty to assist the Veteran.  Specifically, a VA examination must be performed to determine the severity of all symptomatology associated with the service-connected gastritis and to completed VA treatment records must be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of treatment from the G.V. (Sonny) Montgomery VA Medical Center (Jackson VAMC) for the period beginning March 11, 2014, to include all biopsy results associated with the Veteran's March 6, 2014 upper endoscopy at the Jackson VAMC.  

2.  Afford the Veteran a VA examination to determine the current severity of all symptoms associated with the service-connected gastritis.  The examiner must be provided all necessary Disability Benefit Questionnaire's (DBQ's) to ensure the Veteran's reported symptoms are fully addressed (see below).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  The examination report should include the following:

a)  A full recitation of symptoms reported by the Veteran, to include their frequency, and whether they are actually related to/manifestations of the service-connected gastritis; and,

b)   A medical opinion addressing whether the Veteran's gastritis is mild, moderate, moderately severe, or severe.  The examiner should also provide a medical opinion as to whether the Veteran experiences episodes of disturbances of bowel function and/or abdominal distress that are more or less constant.

The Veteran's current contentions are detailed in October 2013 and May 2014 statements.  He reports experiencing the following symptoms due to gastritis: vomiting at least twice a day, daily stomach pain and nausea (as well as a dairy intolerance), dizziness at least once per day, daily gas and indigestion, constipation at least twice per day, and loose stools and diarrhea that limit his ability to leave the house.  

A complete rationale should be provided for all expressed opinions.

3.  Then, readjudicate the claim on appeal with consideration of all the evidence of record.  If the benefit sought is not fully granted, issue a SSOC and provide a copy to the Veteran and his representative before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




